                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 James P. Wagoner, #58553
                               jim.wagoner@mccormickbarstow.com
                           3 Christian D. Jinkerson, #232143
                               ian.jinkerson@mccormickbarstow.com
                           4 Beau R. Mosman, #321404
                               beau.mosman@mccormickbarstow.com
                           5 7647 North Fresno Street
                             Fresno, California 93720
                           6 Telephone:     (559) 433-1300
                             Facsimile:     (559) 433-2300
                           7
                             Attorneys for Government Employees Insurance
                           8 Company, aka GEICO

                        9 J. Curtis Edmondson, #236105
                              jcedmondson@edmolaw.com
                       10 Law Offices of J. Curtis Edmondson
                          3699 NE John Olsen Ave
                       11 Hillsboro, OR 97124
                          Telephone:     (503) 336-3749
                       12
                          Attorney for Plaintiff Ramji Govindarajan
                       13

                       14                                 UNITED STATES DISTRICT COURT

                       15                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                       16
                       17 Ramji Govindarajan,                                  Case No. 3:18-cv-07797

                       18                    Plaintiff,                        [PROPOSED] ORDER GRANTING
                                                                               JOINT STIPULATION TO STAY
                       19            v.                                        ACTION PENDING OUTCOME OF
                                                                               APPEAL IN UNDERLYING ACTION
                       20 Government Employees Insurance Company
                          aka GEICO, a Maryland Corporation,
                       21                                                      Judge: Hon. Jacqueline Scott Corley
                                       Defendant.
                       22

                       23
                                     On June 14, 2019, the Court received the joint stipulation to stay the action pending the
                       24
                              outcome of the appeal in the underlying action entitled Rosebank Road Medical Services Ltd. Dba
                       25
                              Rosebank Road Medical Centre and Geeta Murali Ganesh v. Ramji Govindarajan, Court of
                       26
                              Appeal, First District, California, Division Four, Case No. A164444 (on appeal from San
                       27
                              Francisco Superior Court, Case No. CGC-16-54755) (the “underlying action”).               After
                       28
MCCORMICK, BARSTOW ,                                                                                    3:18-cv-07797
 SHEPPARD, W AYTE &
   CARRUTH LLP                   [PROPOSED] ORDER GRANTING JOINT STIPULATION TO STAY ACTION PENDING OUTCOME OF
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                     APPEAL IN UNDERLYING ACTION
                           1 consideration of the statements of counsel in that stipulation, the Court makes this order.

                           2               IT IS HEREBY ORDERED AND ADJUDGED as follows:

                           3               The present action against GEICO is hereby stayed pending the outcome of the appeal,

                           4 (e.g. remittitur sent to the Superior Court), in the underlying litigation.

                           5               In consideration for the stay of the present action, Plaintiff Ramji Govindarajan hereby

                           6 agrees that:

                           7               1)     He shall not be entitled to recover any damages by way of defense costs for

                           8 defending in the underlying action in excess of $425,000.00, including all costs in responding to

                           9 the appeal, costs of any re-trial or re-trials of subsequent appeal or appeals;
                       10                  2)     Damages for attorney’s fees for obtaining policy benefits, as recognized by the case

                       11 of Brandt v. Superior Court (1985) 37 Cal.3d 813, shall not be recovered in excess of $50,000.00;

                       12                  3)     Ramji Govindarajan’s claim for punitive damages as set forth in the prayer for

                       13 relief of his complaint shall be dismissed with prejudice.

                       14                  4)     Upon remittitur, the Parties shall jointly give notice to the Court, which shall

                       15 trigger a Status Conference for a new brief schedule on the pending motion for summary

                       16 judgment.
                       17                  5)     Responses to pending discovery shall be due 21 days after remittitur.

                       18

                       19                                                                         ES DISTRICT
                                                                                                 T            C
                                                                                               TA
                                                                                                                                      O


                       20 IT IS SO ORDERED.
                                                                                          S




                                                                                                                                       U
                                                                                         ED




                                                                                                                                        RT


                       21
                                                                                                                 TED
                                                                                     UNIT




                                                                                                       GRAN
                       22 DATED: June 20 2019
                                 ________,
                                                                                                                                             R NIA



                                                                                          The Hon. Jacqueline Scott Corley
                       23                                                              Judge of the United States District Court
                                                                                     NO




                                                                                                                       y          t Corle
                                                                                                                     n e S c ot
                                                                                                                                            FO




                                                                                                            cqueli
                       24      6115220.1                                                       J u d ge J a
                                                                                      RT




                                                                                                                                            LI




                       25                                                                     ER
                                                                                          H




                                                                                                                                       A




                                                                                                   N                                    C
                                                                                                                     F
                       26                                                                              D IS T IC T O
                                                                                                             R
                       27

                       28
MCCORMICK, BARSTOW ,
                                                                           2                               3:18-cv-07797
 SHEPPARD, W AYTE &
   CARRUTH LLP                      [PROPOSED] ORDER GRANTING JOINT STIPULATION TO STAY ACTION PENDING OUTCOME OF
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                        APPEAL IN UNDERLYING ACTION
